Citation Nr: 1008877	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Eligibility of the appellant for Montgomery GI Bill 
education benefits.

2.  Eligibility of the appellant for education benefits under 
the Veterans Educational Assistance Program.

3.  Eligibility of the appellant for education benefits under 
the Reserve Educational Assistance Program.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant is currently an officer in the United States 
Army serving on full-time active duty as of February 2002.  
He has prior individual periods of active service from 
September 1984 to March 1988, March 1996 to December 1996, 
and August 2001 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that the appellant was not 
eligible for Montgomery GI Bill (MGIB) education benefits, 
education benefits under the Veterans Educational Assistance 
Program (VEAP), and education benefits under the Reserve 
Educational Assistance Program (REAP).

In May 2009, the appellant presented evidence and oral 
testimony in support of his appeal at a hearing before the 
undersigned traveling Veterans Law Judge at the San Antonio, 
Texas, VA Satellite Office.  A transcript of the hearing has 
been obtained and associated with the appellant's claims 
file.  Additionally, the appellant executed a waiver of first 
review by the agency of original jurisdiction of the evidence 
he submitted at the hearing.


FINDINGS OF FACT

1.  The appellant first entered active duty as a member of 
the United States Army in September 1984.

2.  With respect to his period of active duty from March 1996 
to December 1996, the appellant did not make a timely 
election to disenroll from VEAP and convert his VEAP to MGIB 
education benefits prior to October 1997.

3.  The record reflects that the appellant had withdrawn his 
contributions to the VEAP in February 2001.

4.  The Department of Defense (DoD) has determined that the 
Veteran is not eligible for education benefits under the REAP 
programs.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill education benefits), have not been 
met.  38 U.S.C.A. §§ 3011, 3012 (West 2002 & Supp. 2009); 
38 C.F.R. § 21.7042 (2009).

2.  The requirements for basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code 
(VEAP), have not been met.  38 U.S.C.A. § 3221, 3222, 3223 
(West 2002 & Supp. 2009); 38 C.F.R. § 21.5040, 21.5058, 
21.5060, 21.5064 (2009).

3.  The claim of entitlement to basic eligibility for 
education benefits under REAP, pursuant to Chapter 1607, 
Title 10, United States Code, is without legal merit.  
10 U.S.C.A. §§ 16161-16165 (West 2002); 38 C.F.R. §§ 21.7540, 
21.7550 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  For example, it has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000).  The Board notes 
that the issues in this case turn on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no further action is required 
pursuant to the VCAA.

(a.)  Eligibility of the appellant for Montgomery GI Bill 
education benefits.

The Board notes in passing that the appellant reported at his 
May 2009 hearing that he has been granted eligibility for 
education benefits under the provisions of the Post-9/11 GI 
Bill.  While the Board is pleased that the appellant has met 
the criteria for eligibility for education benefits under the 
Post-9/11 GI Bill, as this program is governed by different 
laws than those which govern awards of education benefits 
under the Montgomery GI Bill, the grant of eligibility for 
education benefits under the Post-9/11 GI Bill has no bearing 
on the current matter on appeal.  Therefore, the issue 
regarding the appellant's eligibility for educational 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill education benefits) remains an individual 
matter in appellate status.  

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012.  A threshold requirement for Chapter 
30 educational assistance is the individual claimant's 
commencement of his or her active military service for the 
first time prior to a specific statutorily prescribed date.

In order to be entitled to Chapter 30 educational assistance, 
an individual must first become a member of the Armed Forces 
or first enter active duty as a member of the Armed Forces 
after June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  See 38 
U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- 
(2) (2009).  Additionally, an individual may establish 
eligibility for basic educational assistance based on a 
combination of service on active duty and service in the 
Selected Reserve if an individual first becomes a member of 
the Armed Forces or first entered active duty as a member of 
the Armed Forces after June 30, 1985, and completed the 
requirements of a high school diploma and successfully 
completed 12 semester hours in a program of education leading 
to a standard college degree.  38 C.F.R. § 21.7042(b)(1)-(2).

In this case, the appellant's record of military service 
reflects that he served on active duty from September 1984 to 
March 1988, March 1996 to December 1996, and August 2001 to 
February 2002, and his written and oral testimony indicates 
that he is currently on active duty in the Regular Army.  The 
record clearly establishes that he first entered active duty 
as a member of the Armed Forces in September 1984, well prior 
to June 30, 1985; he therefore does not meet the basic 
eligibility requirements under 38 C.F.R. § 21.7042.  
Furthermore, with respect to the appellant's period of 
service from March 1996 to December 1996, DoD records do not 
indicate that the appellant ever made a timely election to 
disenroll from VEAP and convert his VEAP benefits to MGIB 
benefits during the one-year window of opportunity permitted 
by regulation for him to do so (i.e., from October 1996 to 
October 1997), pursuant to 38 C.F.R. § 21.7045(d).  Although 
he contends at his May 2009 hearing that he was never 
properly informed of his right to make this conversion when 
the opportunity existed, this is not a controlling factor in 
the outcome of this appeal.  VA is not the proper forum to 
seek redress for any loss, either real or perceived, that may 
result from this specific factual dispute, as such 
conversions were the responsibility of, and implemented by 
his service branch within DoD.  Based on the evidence and 
this analysis, the Board finds that the legal criteria for 
payment of VA educational benefits under Chapter 30 
(Montgomery GI Bill education benefits) are not met.  This 
aspect of the appellant's appeal must accordingly be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

(b.)  Eligibility of the appellant for education benefits 
under the Veterans Educational Assistance Program.

Statutory and regulatory provisions governing eligibility for 
VEAP benefits provide that an individual who is on active 
duty and who entered military service on or after January 1, 
1977, and before July 1, 1985, shall have the right to enroll 
in the Chapter 32 educational assistance program at any time 
during such individual's service on active duty before July 
1, 1985.  When an individual elects to enroll in the program, 
he must participate for at least 12 consecutive months before 
disenrolling or suspending participation.  38 U.S.C.A. § 
3221(a) (West 2002); 38 C.F.R. § 21.5040(f) (2009).

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive-
month period of participation.  If participation is 
suspended, the participant shall be eligible to make 
additional contributions to the program provided he meets 
certain conditions.  38 U.S.C.A. § 3221(c) (West 2002); 38 
C.F.R. §§ 21.5058(a), 21.5060(a) (2009).  If a participant 
disenrolls from the program, such participant forfeits any 
entitlement to benefits under the program except as provided 
in subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a 
refund of his contributions.  38 U.S.C.A. § 3221(d) (West 
2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2009).  A 
participant who disenrolls may be permitted to re-enroll in 
the program provided he meets certain conditions.  
38 U.S.C.A. § 3221(e) (West 2002); 38 C.F.R. § 21.5058(a) 
(2009).  Each individual electing to participate in the VEAP 
shall agree to have a monthly deduction made from his 
military pay.  Such monthly deduction shall be in any amount 
not less than $25, nor more than $100.  38 U.S.C.A. § 3222(a) 
(West 2002); 38 C.F.R. § 21.5052(b) (2009).

As previously noted, the appellant first became a member of 
the Armed Forces in September 1984.  His first individual 
period of active duty ended with his honorable separation in 
March 1988.  Thereafter, he served on subsequent individual 
periods of active duty from March 1996 to December 1996, and 
August 2001 to February 2002.  He is currently serving on 
active duty as a commissioned officer in the Regular Army.  
Documentary evidence associated with his claims file, 
including his contribution history record, indicates that he 
contributed $1300 to VEAP during service, but that he 
disenrolled from the VEAP in February 2001 and received a 
refund of his Chapter 32 program contributions.  As he 
disenrolled, he was no longer eligible for participation in 
the program.

In written statements in support of his appeal, and at his 
May 2009 hearing before the Board, the appellant presented 
the factual assertion that he did not voluntarily disenroll 
from VEAP, and expressed his belief that he may have been 
accidentally disenrolled through clerical or administrative 
error, citing prior instances in which his name was 
misspelled in official service documents and correspondence.  
He further speculated that his involuntary disenrollment from 
VEAP may have been an ancillary consequence of a long-
standing error by a service promotion panel that caused him 
to not receive a promotion in rank that he was entitled to 
receive earlier during Reserve service.  He reported that it 
was only in recent years that the error was recognized and 
corrected, with the effective date for his promotion 
retroactively back-dated to the time that it should have been 
initially awarded.  He opined that the resulting bureaucratic 
confusion may have resulted in his being involuntarily 
disenrolled from VEAP.  

The provisions of 38 U.S.C.A. § 3221(d) essentially state 
that, if a participant disenrolls from the program, he 
forfeits any entitlement to benefits under the program and is 
eligible for a refund of such participant's contribution.  
The appellant acknowledges at his May 2009 hearing that he 
already received $1200 of the refund of his Chapter 32 
contributions, but he denied ever receiving the remaining 
balance of $100 and contends that as a result, absent 
complete refund of his VEAP contribution, his disenrollment 
cannot take effect.  In this regard, the appellant reported 
that he assiduously kept a record of all documents and 
correspondence relating to his military service ever since 
joining the Army in 1984, and that it was not possible for 
him to have lost any records relating to his receipt of a 
VEAP contribution refund.  Notwithstanding this assertion, 
the service documents associated with the record indicate 
that a full refund of his $1300 VEAP contribution was paid to 
the appellant and confirms that he disenrolled from VEAP in 
February 2001. There is no evidence of record, nor does the 
appellant assert, that he re-enrolled in this program while 
still eligible.  As such, he is no longer entitled to 
benefits under Chapter 32.

While it is unfortunate that the appellant withdrew his 
participation and contribution to the VEAP, the fact remains 
that he forfeited his right to participate in the program 
when he disenrolled and received his refund of contributions 
in the VEAP.  Thus, the criteria for eligibility to 
educational assistance benefits under Chapter 32, Title 38, 
United States Code, have not been met and the appellant's 
claim must be denied.

(c.)  Eligibility of the appellant for education benefits 
under the Reserve Educational Assistance Program.

The Board notes that the law provides educational assistance 
to members of the reserve components called or ordered to 
active service in response to a war or national emergency 
declared by the President or the Congress, in recognition of 
the sacrifices that those members make in answering the call 
to duty.  DoD and the Department of Homeland Security 
determine who is eligible for the benefits and VA administers 
the program and pays benefits from funds contributed by DoD 
to each member entitled to educational assistance.  10 
U.S.C.A. §§ 16161, 16162, 16163.

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A. § 
16165(a).

In the present case, an inquiry made by VA to the DoD 
regarding the appellant's REAP eligibility using his 
individual Social Security identification number shows that 
no REAP file under his name exists, thereby indicating that 
the DoD has determined that the appellant is not eligible for 
education benefits under REAP.  VA has no authority to alter 
the eligibility determination made by DoD or establish any 
other termination date, in light of the DoD determination.  
The regulations clearly reflect that determinations of 
eligibility for REAP benefits are within the sole purview of 
the United States Armed Forces.  38 C.F.R. §§ 21.7540, 
21.7550 (2009).


ORDER

Eligibility of the appellant for educational benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI Bill 
education benefits) is denied.  

Eligibility of the appellant for education benefits under 
Chapter 32, Title 38, United States Code (Veterans 
Educational Assistance Program), is denied.

Eligibility of the appellant for educational assistance 
benefits under Chapter 1607, Title 10, United States Code 
(Reserve Educational Assistance Program), is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


